WILCOX, J.
(concurring). As the law is written today, I am bound to concur with the majority's holding that under sec. 971.20, Stats., Mace's request for substitution of Judge McMonigal was timely. See majority op. at 212. I write separately, however, because I am bothered by the fact that the application of sec. 971.20(4), STATS., readily lends itself as a delaying tool.
When enacting sec. 971.20, STATS., the legislature specifically forbade the use of the statute for delay. As explicitly stated in the 1981 Judicial Council Notes to sec. 971.20, Stats., "[t]he statute is not to be used for delay.. „"1 Nonetheless, the statutory language of sec. 971.20, Stats., allows a defendant to wait until the last *223possible moment before arraignment to request a substitution of the trial judge. Quite frankly, I see no need to delay filing the request once the defendant ascertains, or should have ascertained, the identity of the trial judge. When a defendant waits until immediately before the arraignment to make his or her substitution request, there is a greater likelihood that the request has become a tool to delay the judicial process.
The instant case illustrates this problem. Here, Mace knew for an entire year and a half that, absent an administrative substitution, Judge McMonigal would eventually try his case — Judge McMonigal is the only judge in Green Lake county. Despite this knowledge, Mace waited until only four days before arraignment to request a substitution of Judge McMonigal. And what of the victim who must wait throughout this delay for justice to be served? Here, Mace is charged with a felony count for failure to pay child support. Must victims also suffer the obvious consequences of needless delay?
I believe that a more restrictive time limit on the filing of a request for the substitution of the trial judge should be imposed. Creating a more restrictive substitution procedure would further control abuses of the statute, while increasing judicial efficiency. Prompt filing of a request for the substitution of the trial judge expedites the substitution process. This applies to all circuit courts but is particularly true in single-circuit court counties where substituting judges must be brought from outside the county, thereby increasing the delay before trial.
Lastly, I believe the result of today's holdings — that under sec. 971.20(4), STATS., a judge is not a "trial judge" until after bindover — will come as a sur*224prise to many judges sitting in single-circuit counties. It is an accepted fact in these counties that unless the judge is substituted, the judge is the "trial judge" from the outset. This is also the case in multi-district counties where the original assignment of the case is carried throughout the entire proceeding. In light of today's holding, it is readily apparent that trial courts in all counties should schedule arraignments expeditiously in order to avoid the needless delays caused by potential last minute requests for trial judge substitutions.
I am authorized to state that Justice Roland B. Day and Justice Donald W. Steinmetz join in this concurring opinion.

 The first paragraph of the 1981 Judicial Council Notes states:
Section 971.20 has been revised to clarify its objective of allowing defendants in criminal trials one substitution of the assigned judge upon making a timely request. The statute is not to be used for delay nor for "judge shopping," but is to ensure a fair and impartial trial for the defendants. The statute does not govern *223removal for cause of the assigned judge through an affidavit of prejudice.